DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on February 09, 2021.
Claims 1-2, 4-7, and 9-13 have been amended.
Claims 8 and 14 have been cancelled.
Claims 1, 5, and 10 are independent. As a result claims 1-7 and 9-13 are pending in this office action.


Response to Arguments
Applicant's argument filed February 09, 2021 regarding the rejection of claims 1-14 under 35 U.S.C 101, has been fully considered and is not persuasive.  
Applicants argue in substance:
Regarding claims 1-7 and 9-13 the applicants submit that the steps are being performed are directed to statutory subject matter and claims amount to significantly more.
Examiner respectfully disagrees because the claim invention does not include subject matter with significantly more in claims 1-7 and 9-13 within the meaning of 35 U.S.C 101. The claim(s) recite(s) the abstract idea of a mental process, for example the 
Therefore, the 35 U.S.C 101 rejection of claims 1-7 and 9-13 are maintained.

Applicant's arguments filed February 09, 2021 regarding the rejection of claims 1, 5, and 10 under 35 U.S.C 102(a)(2) and 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argues, regarding claims 1and 10 Diamant does not teach or suggest the following limitation, creating an entry referencing the matched input data in the dynamic dictionary data structure only if the longest string of input data matching data contained in the sliding window data structure is greater than the longest string of input data contained as a reference in the dynamic dictionary as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to a), Examiner appreciates the interpretation of the description given by Applicant in the response. In Fig. 4, col. 7 ln 29-32, Diamant teaches " data compression function 208 may operate by searching for matches between the data string to be compressed and a set of strings contained in a data structure (i.e., a dictionary) maintained by data compression function 208”, col. 11 ln 1-12, Diamante teaches “in the dictionary is "aac," which is three elements before current cursor 460. In many implementations, it is not only acceptable, but also frequently useful to allow the length of the longest match be 

Applicant argues, regarding claim 5 Diamant does not teach or suggest the following limitation, implementing a corresponding sliding window data structure for each of the data string match lengths, a size of each of the corresponding sliding windows data structure being based upon the corresponding match length as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to b), Examiner appreciates the interpretation of the description given by Applicant in the response. In Figs 3-4, element 322, element 324, col. 9 ln 21-35, Diamant teaches “sliding window 320 may include two buffers of predetermined length separated by a cursor 326. One buffer is a dictionary 322 (also referred to as a "search buffer"), which may include d elements (e.g., symbols or characters). The encoder or compressor may keep the search buffer to look for matches, and the decoder or decompressor may keep the search buffer to interpret the matches the encoder references. In various implementations, d may be, for example, I k, 4 k, 16 k, 64 k, 256 k, 1 M, 4 M, 16 M, 64 M, or more. The position (which may also be referred to as "offset") of each element in the dictionary may be presented by, for example, 10, 12, 14, 16, 18, 20, 22, 24, 26, or more bits. The larger the search buffer, the further back the encoder may search for matching strings, and the higher the probability that a long match may be found”, col. 9 ln 45-59, Diamant teaches "The second buffer of sliding window 320 is a look-ahead buffer 324, which may include b elements ( e.g., characters or symbols). Look-ahead buffer 324 may include elements to be encoded using elements in dictionary 322 and may represent the maximum match length. The length of lookahead buffer 324 (i.e., the maximum match length) may be represented by, for example, 4 bits, 5 bits, 6 bits, or more, which may correspond to 16, 32, 64, or more elements. In one example, the length of look-ahead buffer 324 may be 16. The compressor may search dictionary 322 to find the longest string in dictionary 322 that matches the string in look-ahead buffer 324. For example, in the example shown in FIG. 3, elements 3, 2, and I ("cab") matches "cab" in look-ahead buffer 324. A data token (also referred to as a "tuple") may then be created to represent the encoding”. Therefore, determining string matching lengths in search buffer and look ahead buffer corresponding to sliding window sizes based on matching length.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of receiving, searching, and comparing data to determine a longest match string of data. 
The limitations of receiving input data and determining a plurality of string match lengths, as recited, is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward receiving input data and determining a plurality of string match lengths and comparing length of longest strings are all directed toward a mental process that can take place with the aid of pen and paper. 
Similarly, the limitation of search plurality of sliding window data structures to locate longest input data, as recited, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, the claim is directed toward an abstract idea. The limitations associated with receiving input data and determining a plurality of string match lengths are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a processor to perform both the receiving and determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of locating longest input data string match) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) are directed to an abstract idea.

Claims 2-4, 6-7, 9, and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of receiving input data and determining a plurality of string match lengths, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The limitations associated with concurrently performing search of corresponding sliding window data structure that has a corresponding hash chain are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas.

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the receiving and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitation related to concurrently performing search of corresponding sliding window data structure that has a corresponding hash chain is considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward data compression and string matching. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sharangpani (US 2016/0188668) (hereinafter Sharangpani in view of Diamant et al. (US 10,187,081) (hereinafter Diamant).
Regarding claim 1, Sharangpani teaches a method comprising receiving input data comprising an input data string (see para [0022], discloses consuming (receiving) a fresh string from a block of data from an input data stream); performing a string match search over a sliding window of previous data to determine a longest string of input data matching data contained in the sliding window (see para [0022], discloses performing a search of strings in a sliding window to determine maximal string matching (longest string matching) between the fresh string and backward reference to an original string contained in a dictionary); performing a dictionary search over the dynamic dictionary to determine a longest string of input data contained as a reference in the dynamic dictionary (see para [0022], para [0030], discloses iterative scanning of a temporary bookkeeping structure containing a dictionary to determine maximal string matching of a backward reference in a duplicate fresh string); comparing the length of the longest string of input data matching data contained in the sliding window with the length of the longest string of input data contained as a reference in the dynamic dictionary (see para [0022], para [0030], discloses comparing lengths of duplicate string and backward reference as window size increases, distance to duplicate string increases, thus only longer strings are searched for duplication).
Sharangpani does not explicitly teach creating an entry referencing the matched input data in the dynamic dictionary data structure only if the longest string of input data matching data contained in the sliding window data structure is greater than the longest string of input data contained as a reference in the dynamic dictionary.
Diamant teaches creating an entry referencing the matched input data in the dynamic dictionary data structure only if the longest string of input data matching data contained in the sliding window data structure is greater than the longest string of input data contained as a reference in the dynamic dictionary (see Fig. 4, col. 7 ln 29-32, col. 11 ln 1-12, discloses creating an entry in the dictionary when the longest input string “aaca” in sliding window matching is greater than longest input string “aac” in the dictionary).
Sharangpani/Diamant are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sharangpani to create an entry in dictionary referencing input data string from disclosure of Diamant. The motivation to combine these arts is disclosed by Diamant as “data compression can reduce the size of the data being transferred between devices, and thus can improve a system's overall performance” (Col 5 lines 5-6) and creating an entry in dictionary referencing input data string is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Regarding claim 2, Sharangpani/Diamant teaches a method of claim 1.
Sharangpani does not explicitly teach wherein the sliding window is one of a plurality of sliding windows, each of the plurality of sliding windows having a corresponding match length.
Diamant teaches wherein the sliding window is one of a plurality of sliding windows, each of the plurality of sliding windows having a corresponding match length (see Figs. 3-4, col. 10 ln 40-55, discloses shifting sliding windows corresponding to match lengths in dictionary buffer and look ahead buffer).

Regarding claim 3, Sharangpani/Diamant teaches a method of claim 1.
Sharangpani does not explicitly teach wherein a smallest data string match length is two bytes.
Diamant teaches wherein a smallest data string match length is two bytes (see col. 10 ln 12-15, discloses smallest matching string length of two bytes).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sharangpani in view of Diamant, and in further view of Ogasawara et al. (US 2015/0280736) (hereinafter Ogasawara).
Regarding claim 4, Sharangpani/Diamant teaches a method of claim 1.
Sharangpani/Diamant does not explicitly teach wherein each of the corresponding match length has hash function based upon the match length.
Ogasawara teaches wherein each of the corresponding match length has hash function based upon the match length (see Fig. 4, para [0008], para [0098], discloses hash function for longest matching length).
Sharangpani/Diamant/Ogasawara are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sharangpani/Diamant to include corresponding hash function from disclosure of Ogasawara. The motivation to combine these arts is disclosed by Ogasawara as “Improving the Speed of LZ77 Compression by Hashing” (para [0017]) and including corresponding hash function is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Diamant et al. (US 10,187,081) (hereinafter Diamant) in view of Gopal et al. (US 2018/0152202) (hereinafter Gopal).
Regarding claim 5, Diamant teaches a method comprising determining a plurality of data string match lengths; implementing a corresponding sliding window data structure for each of the data string match lengths, a size of each of the corresponding sliding window data structure being based upon the corresponding match length (see Figs. 3-4, element 322, element 324, col. 9 ln 21-35, col. 9 ln 45-59, discloses determining string matching lengths in search buffer and look ahead buffer corresponding to sliding window sizes based on matching length). 
Diamant does not explicitly teach executing either sequentially or in parallel a search of each of the plurality of sliding window data structures; and selecting the longest data string match. 
Gopal teaches executing either sequentially or in parallel a search of each of the plurality of sliding window data structures; and selecting the longest data string match (see Fig. 14, para [0064], discloses searching in parallel for matches to input data in sliding history window and selecting match with largest (longest) length).
Diamant/Gopal are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Diamant to search sliding windows in parallel from disclosure of Gopal. The motivation to combine these arts is disclosed by Gopal as “provide improved compression ratio performance” (para [0051]) and searching sliding windows in parallel is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 6, Diamant/Gopal teaches a method of claim 5.
Diamant further teaches wherein a smallest data string match length is two bytes (see col. 10 ln 12-15, discloses smallest matching string length of two bytes).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Diamant et al. (US 10,187,081) (hereinafter Diamant) in view of  Gopal as applied to claim 5, and in further view of Ogasawara et al. (US 2015/0280736) (hereinafter Ogasawara).
Regarding claim 7, Diamant/Gopal teach a method of claim 5.
Diamant/Gopal does not explicitly teach each of the sliding windows has a corresponding hash chain.
Ogasawara teaches each of the sliding windows has a corresponding hash chain (see Fig. 4, para [0024], para [0098], discloses sliding windows corresponding to respective bucket chain (hash chain) using entries registered by hash function using four bytes and hash function using three bytes).
Diamant/Gopal/Ogasawara are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Diamant/Gopal to include corresponding hash chain from disclosure of Ogasawara. The motivation to combine these arts is disclosed by Ogasawara as “Improving the Speed of LZ77 Compression by Hashing” (para [0017]) and including corresponding hash chain is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Diamant et al. (US 10,187,081) (hereinafter Diamant) in view of Sharangpani (US 2016/0188668) (hereinafter Sharangpani).
Regarding claim 10, Diamant teaches a product comprising receive input data comprising an input data string (see col. 3 ln 27-28, discloses medium, col. 4 ln 64-65, col. 6 ln 28-29, discloses receiving input data from a data stream); search each of a plurality of sliding windows data structures to locate a longest input data string match, each of the plurality of sliding windows data structures having a sliding window size corresponding to one of a plurality of data string match lengths (see Figs. 3-4, element 322, element 324, col. 9 ln 45-59, discloses searching search buffer and look ahead buffer (plurality of sliding windows) to find the longest matching input data string, each buffer corresponding to a data string match length); create an entry referencing the input data string in the dynamic dictionary data structure only if the longest input data string matching data contained in each sliding window data structure is greater than the longest input data string contained as a reference in the dynamic dictionary (see Fig. 4, col. 7 ln 29-32, col. 11 ln 1-12, discloses creating an entry in the dictionary when the longest input string “aaca” in sliding window matching is greater than longest input string “aac” in the dictionary).
Diamant does not explicitly teach execute a dictionary search over a dynamic dictionary data structure to determine a longest input data string contained as a reference in the dynamic dictionary data structure; compare the length of the longest input data string matching data contained in each sliding window data structure with the length of the longest input data string contained as a reference in the dynamic dictionary data structure.
Sharangpani teaches execute a dictionary search over a dynamic dictionary data structure to determine a longest input data string contained as a reference in the dynamic dictionary data structure (see para [0022], para [0030], discloses iterative scanning of a temporary bookkeeping structure containing a dictionary to determine maximal string matching of a backward reference in a duplicate fresh string); compare the length of the longest input data string matching data contained in each sliding window data structure with the length of the longest input data string contained as a reference in the dynamic dictionary data structure (see para [0022], para [0030], discloses comparing lengths of duplicate string and backward reference as window size increases, distance to duplicate string increases, thus only longer strings are searched for duplication).
Diamant/Sharangpani are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Diamant to compare lengths of longest string in sliding windows from disclosure of Sharangpani. The motivation to combine these arts is disclosed by Sharangpani as “motivates the increased use of lossless data reduction or compression techniques to compact the data so that it can be stored at reduced cost, and likewise processed and communicated efficiently” (para [0019]) and comparing lengths of longest string in sliding windows is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Regarding claims 11, Diamant/Sharangpani teaches a product of claim 10.
Diamant further teaches a plurality of processors, each processor adapted to concurrently performing a search of a corresponding sliding window data structure (see Fig. 3, Fig. 8, col. 9 ln 21-28, col. 19 ln 50-52, discloses searching multiple data streams in real-time).

Regarding claim 12, Diamant/Sharangpani teaches a product of claim 10.
Diamant further teaches wherein a smallest data string match length is two bytes (see col. 10 ln 12-15, discloses smallest matching string length of two bytes).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Diamant et al. (US 10,187,081) (hereinafter Diamant) in view of  Sharangpani as applied to claim 10, and in further view of  Ogasawara et al. (US 2015/0280736) (hereinafter Ogasawara).
Regarding claim 13, Diamant/Sharangpani teaches a product of claim 10.
Diamant/Sharangpani does not explicitly teach each of the sliding windows has a corresponding hash chain.
Ogasawara teaches each of the sliding windows has a corresponding hash chain (see Fig. 4, para [0024], para [0098], discloses sliding windows corresponding to respective bucket chain (hash chain) using entries registered by hash function using four bytes and hash function using three bytes).
Diamant/Sharangpani/Ogasawara are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Diamant/Sharangpani to include corresponding hash chain from disclosure of Ogasawara. The motivation to combine these arts is disclosed by Ogasawara as “Improving the Speed of LZ77 Compression by Hashing” (para [0017]) and including corresponding hash chain is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Diamant et al. (US 10,187,081) (hereinafter Diamant) in view of  Gopal as applied to claim 5, and in further view of Sharangpani (US 2016/0188668) (hereinafter Sharangpani).
Regarding claim 9, Diamant/Gopal teaches a method of claim 5 
Diamant further teaches receiving input data comprising an input data string (see col. 4 ln 64-65, col. 6 ln 28-29, discloses receiving input data from a data stream); creating an entry referencing the input data string in the dynamic dictionary data structure only if the longest string of input data matching data contained in each sliding window data structure is greater than the longest string of input data contained as a reference in the dynamic dictionary data structure (see Fig. 4, col. 7 ln 29-32, col. 11 ln 1-12, discloses creating an entry in the dictionary when the longest input string “aaca” in sliding window matching is greater than longest input string “aac” in the dictionary).
Diamant/Gopal does not explicitly teach performing a string match search over each sliding window data structure of previous data to determine a longest string of input data matching data contained in each sliding window data structure; performing a dictionary search over the dynamic dictionary data structure to determine a longest string of input data contained as a reference in the dynamic dictionary data structure; comparing the length of the longest string of input data matching data contained in each sliding window data structure with the length of the longest string of input data contained as a reference in the dynamic dictionary data structure.
Sharangpani teaches performing a string match search over each sliding window data structure of previous data to determine a longest string of input data matching data contained in each sliding window data structure (see para [0022], discloses performing a search of strings in a sliding window to determine maximal string matching (longest string matching) between the fresh string and backward reference to an original string contained in a dictionary); performing a dictionary search over the dynamic dictionary data structure to determine a longest string of input data contained as a reference in the dynamic dictionary data structure (see para [0022], para [0030], discloses iterative scanning of a temporary bookkeeping structure containing a dictionary to determine maximal string matching of a backward reference in a duplicate fresh string); comparing the length of the longest string of input data matching data contained in each sliding window data structure with the length of the longest string of input data contained as a reference in the dynamic dictionary data structure (see para [0022], para [0030], discloses comparing lengths of duplicate string and backward reference as window size increases, distance to duplicate string increases, thus only longer strings are searched for duplication).
Diamant/Gopal/Sharangpani are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Diamant/Gopal to compare lengths of longest string in sliding windows from disclosure of Sharangpani. The motivation to combine these arts is disclosed by Sharangpani as “motivates the increased use of lossless data reduction or compression techniques to compact the data so that it can be stored at reduced cost, and likewise processed and communicated efficiently” (para [0019]) and comparing lengths of longest string in sliding windows is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159